Order entered June 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01068-CV

                   IN RE LA'KEISHA T. HILBURN, Relator

           Original Proceeding from the 256th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-11-12951

                                     ORDER

       Before the Court is relator’s February 12, 2021 second amended petition for

writ of habeas corpus. The Court requests that any party desiring to file a response

to the second amended petition do so on or before July 21, 2021. See TEX. R. APP.

P. 52.4.

       The Court DIRECTS the Clerk to send copies of this order to the Honorable

David Lopez, Presiding Judge, 256th Judicial District Court; and to counsel for the

parties.

                                             /s/   ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE